Citation Nr: 0527531	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  04-10 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD), to include as 
secondary to asbestos exposure.

2.  Entitlement to service connection for laryngeal cancer, 
to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from June 1973 to July 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied the above claims.

The issues of entitlement to service connection for laryngeal 
cancer, to include as secondary to asbestos exposure, and 
entitlement to service connection for COPD, to include as 
secondary to asbestos exposure, are  addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 1999, the RO determined that the veteran had 
not submitted new and material evidence to reopen his claim 
of entitlement to service connection for COPD, as secondary 
to asbestos exposure.  The veteran did not appeal this 
decision.

2.  The evidence submitted since the RO's February 1999 
decision is neither cumulative nor redundant and, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for COPD, to include as secondary to 
asbestos exposure.


CONCLUSIONS OF LAW

1.  The RO decision of February 1999 which determined that 
the veteran had not submitted new and material evidence with 
which to reopen his claim of entitlement to service 
connection for COPD, to include as secondary to asbestos 
exposure, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.302 (2004).

2.  Evidence received since the February 1999 decision is new 
and material, and the claim for entitlement to service 
connection for COPD, to include as secondary to asbestos 
exposure, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

To the extent that the issue is new and material evidence, 
the Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the appellant is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).  
Based on the favorable decision below, any failure in VA's 
duty to notify and assist the veteran regarding his claim for 
new and material evidence is not prejudicial.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


New and material evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain chronic diseases, including 
psychoses, which become manifest to a compensable degree 
within the year after service, will be rebuttably presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  When "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  See Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

Pertinent VA law requires that in order to reopen a 
previously and finally disallowed claim, there must be new 
and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

In this case, the last final decision of record which denied 
service connection for chronic obstructive pulmonary disease, 
to include as secondary to asbestos exposure, was dated in 
February 1999.  In reaching a determination on whether the 
claim should be reopened, the reason for the prior denial 
should be considered.  In essence, at the time of the prior 
denial, the claim was denied as there was no evidence of the 
exact nature of the veteran's current lung disorder, and the 
medical evidence of record did not diagnose a chronic lung 
disorder associated with the veteran's period of active 
service, to include exposure to asbestos.  The unappealed 
February 1999 RO decision became final.  38 U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  The evidence received subsequent to the 
February 1999 RO decision is presumed credible for the 
purposes of reopening the veteran's claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion. Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992). See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

The evidence received subsequent to the February 1999 RO 
decision includes a  letter from the veteran's VA radiation 
oncologist dated in September 2004 which shows that he had 
provided a history of exposure to asbestos and other toxic 
chemicals during active service.  The physician indicated 
that the veteran developed severe respiratory dysfunction 
requiring oxygen therapy at rest, that it had been proven 
that exposure to asbestos developed airway and lung damage, 
and that therefore, the condition in question was more likely 
than not contacted while on active duty.

Additionally, a letter from the veteran's VA radiation 
oncologist dated in November 2004 showed that the veteran had 
a history of exposure not only to asbestos but also to 
welding fumes during his work at a Navy shipyard, which 
induced damage to lungs through the formation of radicals and 
in severe cases led to pulmonary fibrosis.  Animal 
experiments were said to correlate with clinical findings in 
weldings workers who suffered a significant reduction in 
pulmonary function (FEVi, FEV %, and PEF) and chronic 
bronchitis, and that the veteran's pulmonary function test 
was in agreement with these findings.

The evidence received subsequent to the February 1999 RO 
decision is new in that it was not previously of record, and 
is material as it provides for the possibility that the 
veteran has current chronic obstructive pulmonary disease 
that is attributable to his period of active service.  This 
evidence was not before VA in February 1999 and relates to an 
unestablished fact necessary to substantiate the claim.  The 
Board finds that the evidence added to the record since 
February 1999 raises a reasonable possibility of 
substantiating the claim for service connection for chronic 
obstructive pulmonary disease, to include as secondary to 
asbestos exposure, and the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for chronic obstructive 
pulmonary disease, to include as secondary to asbestos 
exposure, is reopened.  The appeal is granted to this extent 
only.



REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  In the 
Veteran's Application For Compensation Or Pension (VA Form 
21-526) received by the RO in June 1982, the veteran 
indicated treatment for his lung disorder by Dr. John 
Lingenfelter, in Bullhead City, Arizona, from February 1975 
to December 1978.  He also reported treatment at the VA 
Medical Center in Tucson, Arizona, in February 1981 and at 
the VA Medical Center in Portland, Oregon, in July 1981.  It 
does not appear that these records have been associated with 
the veteran's claims folder.

In his VA Form 21-526 received by the RO April 1996, the 
veteran indicated having received medical treatment at the VA 
Medical Center in Dallas, Texas, in April 1996.  It does not 
appear that these records have been associated with his 
claims folder.

In a Statement In Support Of Claim dated in January 2003, the 
veteran indicated that he had been treated for symptoms 
associated with chronic obstructive pulmonary disease and 
laryngeal cancer at the VA Medical Center in Reno, Nevada, in 
1992.  It does not appear that these records have been 
associated with his claims folder.

Finally, the record shows that in a VA outpatient treatment 
record dated in June 1997, the veteran reported having been 
denied disability benefits by the Social Security 
Administration (SSA).  The claims file does not contain a 
copy of any SSA decision or any exhibits to that decision.  
The RO should obtain the administrative decision pertaining 
to the veteran's claim and any underlying medical records 
from the Social Security Administration used in making such 
determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).

Accordingly, this claim is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, make arrangements to 
obtain the veteran's complete treatment 
records from Dr. John Lingenfelter, of 
Bullhead City, Arizona, to include those 
for the period dating from February 1975 
to December 1978.

2.  Obtain the medical treatment records 
of the veteran from the VA Medical Center 
in Tucson, Arizona, dated in February 
1981; the VA Medical Center in Portland, 
Oregon, dated in July 1981; the VA 
Medical Center in Dallas, Texas, dated in 
April 1996; and the VA Medical Center in 
Reno, Nevada, dated from 1992 to 1993.

3.  Contact the SSA and request that it 
provide documentation of any 
determination of the veteran's claim for 
SSA benefits and copies of all medical 
records relied upon in association with 
such determination.

4.  Thereafter, readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


